— In a negligence action to recover damages for personal injuries, the defendant MontParnes Restaurant, Inc., s/h/a Jahn’s Since 1897, Inc., appeals from an order of the Supreme Court, Kings County (Dowd, J.), entered July 17, 1989, which, inter alia, denied its motion for summary judgment dismissing the complaint and all cross claims against it.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the appellant’s contentions, the Supreme Court properly denied its motion for summary judgment. By operation of the various leases, subleases, and assignments thereof, the appellant obtained a possessory interest in the restaurant and adjoining parking lot where the accident occurred sufficient to confer liability on it. Moreover, by his own admission, its president occasionally cleaned the drain in the parking lot where the plaintiff allegedly fell (see, Farrar v Teicholz, 173 AD2d 674; McGill v Caldors, Inc., 135 AD2d 1041, 1042-1043). Bracken, J. P., Kooper, Miller and O’Brien, JJ., concur.